Exhibit 15.1 August3, 2007 Securities and Exchange Commission 100 F Street, N.E. Washington, DC20549 Registration Statements on FormS-3 (No. 333-64886) and on Form S-8 (No. 333-47192). Commissioners: We are aware that our report dated August 3, 2007 on our review of interim financial information of AllianceBernstein L.P. (the “Company”) for the three-month and six-month periods ended June 30, 2007 and 2006 and included in the Company’s quarterly report on Form10-Q for the quarter ended June 30, 2007is incorporated by reference inits Registration Statements referred to above. Very truly yours, /s/PricewaterhouseCoopersLLP New York, New York
